ON MOTION FOR REHEARING
On defendant's motion for rehearing it is contended that in arriving at our conclusion in this case we considered matters not properly a part of the record. The agreed statement of facts recites: "That all of the items in said claims, and each of them, for mileage are proper and just charges against Silver Bow County, Montana, if, under the laws of the State of Montana, thesaid Lawrence Weir is entitled to said additional mileage and thesame is not outlawed under the laws of Montana."
The record then contains an order signed by the judge reciting in substance that the cause came on for trial and pointing out who appeared as counsel, and then contains this recital: "Thereupon, by agreement of counsel for the respective parties it was agreed that all claims included in the within statement of facts were true and correct and properly itemized and verified, as required by the laws of the State of Montana; it was further agreed by all of the said parties that the Statute of Limitations has not run against any or all of said claims and that said claims, and each and all of them, were just and meritorious; that thereupon the court interrogated each of the members of the Board of County Commissioners of Silver Bow County, Montana, as to whether or not such commissioners had any statement to make or anything to add to the agreed statement of facts herein and as to whether or not the members of said board had any evidence to offer, whereupon each of said members replied in the negative, and it appearing to the court that all of the parties to the above-entitled action were in *Page 252 
agreement upon the facts and the law, thereupon, the said matter having been submitted to the court for decision and determination, the court orders judgment reversing and setting aside the action and order of the Board of County Commissioners of Silver Bow County, Montana, in refusing to allow, and in disallowing, said claims, and each of them, in favor of the appellant, above-named, and against the respondent, above-named, and hereby approves and allows said claims, and each of them, and hereby orders judgment approving and allowing said claims, and each of them, in the amount set forth in the agreed statement of facts herein."
Defendant contends that this order was not properly a part of[7]  the judgment roll and that we should disregard it. The case of Hauret v. Pedelaborde, 77 Cal. App. 187,246 P. 134, and others of like import are relied upon. Those cases dealt with minute entries of the clerk of the court. The order in question here in effect constitutes the judgment of the court. After the filing of the order there was left merely the ministerial duty of the clerk to enter formal judgment. (Stateex rel. Anderson v. District Court, 56 Mont. 244,184 P. 218; Ross v. Greenwald, 112 Mont. 324, 115 P.2d 290.) The order, constituting as it does the final judgment, is a part of the judgment roll, (sec. 9873, Rev. Codes), and the recitals in it are properly before us for consideration. The motion for rehearing is denied.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ERICKSON and ANDERSON concur.